Exhibit 21 SUBSIDIARIES Name of Entity Jurisdiction of Incorporation 407664 British Columbia Ltd. British Columbia, Canada AETEX, Inc. Delaware All American Towing Services, Inc. Delaware APACO, Inc. Delaware B&B Associated Industries, Inc. Delaware B-G Towing, Inc. Delaware Bear Transportation, Inc. Delaware BTRX, Inc. Delaware BTRCX, Inc. Delaware BASIEX, Inc. Delaware BBSX, Inc. Delaware Boniface Engineering, Ltd. United Kingdom Cal West Towing, Inc. Delaware CBTX, Inc. Delaware Century Holdings, Inc. Tennessee CEX, Inc. Delaware Champion Carrier Corporation Delaware Chevron, Inc. Pennsylvania CCASX, Inc. Delaware Competition Wheelift, Inc. Delaware DVREX, Inc. Texas DSX, Inc. Delaware F.G. Russell Truck Equipment Ltd. British Columbia, Canada GATX of Delaware, Inc. Delaware Golden West Towing Equipment Inc. Delaware HTX, Inc. Delaware Jige International France LTSX, Inc. Delaware LASX, Inc. Delaware LWKR, Inc. Delaware Maejo, Inc. Delaware MAEX, Inc. Delaware Mel’s Acquisition Corp. Delaware Miller Financial Services Group, Inc. Tennessee Miller/Greeneville, Inc. Tennessee Miller Industries Distributing, Inc. Delaware Miller Industries International, Inc. Tennessee Miller Industries Towing Equipment Inc. Delaware MSTEX, Inc. Delaware MTSX, Inc. Delaware MGEX, Inc. Delaware P.A.T., Inc. Delaware PEX, Inc. Delaware Purpose, Inc. Delaware RRIC Acquisition Corp. Delaware RSX, Inc. Delaware Name of Entity Jurisdiction of Incorporation Road One, Inc. Delaware RoadOne Employee Services, Inc. Delaware Road One Service, Inc. Delaware R.M.W.S., Inc. Delaware Sonoma Circuits, Inc. Delaware Southern Wrecker Center, Inc. Delaware Southern Wrecker Sales, Inc. Delaware SWSX, Inc. Delaware Texas Towing Corporation Delaware TWSX Inc. Delaware TPCTH, Inc. Delaware Treasure Coast Towing, Inc. Delaware WTC, Inc. Delaware WSX, Inc. Delaware WTEX, Inc. Delaware WTX, Inc. Delaware ZTRX, Inc. Delaware
